 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:14-CR-0269 GEB
11
                                  Plaintiff,            ORDER LIFTING STAY AND EXTENDING TIME
12                                                      FOR FILING OF UNITED STATES’ OPPOSITION
                            v.
13
     BRENT DOUGLAS COLE,
14
                                 Defendant.
15

16

17          The Court has read and considered the United States’ motion to lift stay and extend time for
18 filing its opposition to defendant’s motions for new trial. IT IS HEREBY ORDERED that the stay

19 ordered by the Court on January 5, 2017 is lifted. IT IS FURTHER ORDERED that the United States’

20 request for an extension of time to file its opposition, up to and including March 1, 2019 is granted.

21
            Dated: January 3, 2019
22

23

24

25

26
27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          1
30    FORTH IN GOVERNMENT’S NOTICE
